UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1485


In re: DAVID LEE SMITH,

             Petitioner.



                  On Petition for Writ of Mandamus. (5:17-ct-03063-D)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order vacating the

district court’s Sept. 14, 2017, order, directing the district court to reverse Smith’s North

Carolina convictions, and directing the state custodian to release him. We conclude that

Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Further, this court does not have jurisdiction to grant mandamus relief against state

officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.

1969), and does not have jurisdiction to review final state court orders, Dist. of Columbia

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We warn Smith, however, that future frivolous submissions may result in the

imposition of monetary sanctions. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED

                                             2